UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1408



BRIDGET TABI BISONG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-674-080)


Submitted:   October 18, 2006          Decided:     November 15, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON AND ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Lindsay L.
Chichester, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bridget Tabi Bisong, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (Board)    denying     as    untimely    her       motion    to   reopen

immigration proceedings.         We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reopen.        See INS v. Doherty, 502 U.S. 314,

323-24 (1992).      Accordingly, we deny the petition for review for

the   reasons   stated   by    the    Board.      See   In    re:     Bisong,   No.

A74-674-080 (B.I.A. Mar. 13, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                PETITION DENIED




                                      - 2 -